OPINION

Per Curiam:

The appellant was convicted of burglary. His counsel has submitted this appeal pursuant to the command of Anders v. California, 386 U.S. 738 (1967), referring to any points in the record that might arguably support an appeal, Sanchez v. State, 85 Nev. 95, 450 P.2d 793 (1969).
The claim of error is that the arresting officer did not have probable cause to stop, frisk and arrest the appellant. The record shows that the arresting officer acted within permissible limits. Barnes v. State, 85 Nev. 69, 450 P.2d 150 (1969); Robertson v. State, 84 Nev. 559, 445 P.2d 352 (1968).
Affirmed.